Title: To James Madison from John R. Bedford, 8 November 1810
From: Bedford, John R.
To: Madison, James


Sir
Nashville Nov. 8th. 1810
A belief, that every information relative to the crisis in West Florida, coming in a garb that will entitle it to some credence, may not be altogether unacceptable to the executive, induces me to repeat the intrusion of the copies of two more letters on your attention. I do this the more readily, upon the possible supposition, that you may not receive, from a more authentic source, more satisfactory intelligence of the dispositions & real wishes of the Convention & people of West Florida—a country & people who will become perhaps, a subject of very interesting & important deliberation with the executive.
Mr. Barrow has been induced to give me these details of the state of his country and the people, I apprehend, by considerations of the strongest personal regard and to gratify an high degree of interest, that he correctly supposed to actuate me, by reason of much local & personal acquaintance, acquired during a very leisure tour through that country & the adjoining Territories two years ago—but, as he alledges, to obtain the benefits of my opinions & advice, which, I know he values greatly above their intrinsic worth.
To foster his friendly confidence, and to invite a continuance of his full & frank communications upon the political occurrences of his country, I replied from time to time, with perfect freedom & sincerity of thought—expressing views of the political situation of his country, and the measures, it would therefore be incumbent to adopt & persue with steady energy—enforcing the doctrine, that the integrity of their interests was essentially linked with that of the U. States—suggesting & elucidating the impolicy of an alliance with the other Spanish American provinces—warning him with strong emphasis, against the fatal security of an unsuspecting confidence in the fidelity of their Gove[r]nor & many others, whose greater immediate benefits would prompt opposition to any measures of a revolutionary tendency, and which would necessarily be secret & insidious—and therefore urging, as the best measure of self prese[r]vation, to assume the rights of self government upon popular principles. In all which, it gives me some satisfaction, to find my views were not so incorrect as to mislead; nor my predictions not far short of being amply verified, except in the measure of absolute revolution, which is yet in the progress of experiment.
Under every circumstance & my knowledge of Mr. Barrow, I cannot withold entire confidence in the honesty & correctness of all his communications. In the two inclosed copies, you will remark a difference in their tenor, but an emphatic concordance in the views intimated in the first, with the actual events of the 22d. Septr., stated in the second.
I have not thought it worth while to communicate any thing upon this Subject derived through this channel, to any one, but Gove[r]nor Blount, save, yourself: and to him, because in several conversations last summer, he manifested so lively an interest in every thing relating to our South Western Frontier; and especially, as far as it might be involved in the fate of West Florida.
If herein, I have been unseasonably intrusive, please, do me the justice to counterballance the inconvenience thereof, by the misapplied good will, that led to my unprofitable communications. I am with perfect good wishes & entire Respect your Obt. Sevt.
J. R. Bedford
